Catalyst Paper Corporation 2nd Floor - Lysander Lane Richmond, British Columbia Canada V7B 1C3 News Release June 30, Catalyst appoints Bill Dickson to board of directors Richmond, BC – Catalyst Paper is pleased to announce the appointment of William (Bill) Dickson, Q.C. to its board of directors effective June 9, 2008. Mr. Dickson brings extensive and varied corporate experience to the board as a long-time advisor on forest industry matters. “Bill’s governance and transactional background will be of great value to our board as Catalyst continues to develop its strategic plans during a period of structural change in our industry,” said Chairman Michel Desbiens, in making the announcement. Mr.
